     Case 1:11-cr-00229-DAD-JLT Document 98 Filed 06/23/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                 )      Case No: 1:11-CR-00229-1-DAD
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    SONESAY RATHSAMY,                         )
                                                )
15                    Defendant.                )
                                                )
16           The defendant has attested to his financial inability to employ counsel and wishes the
17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
19   ORDERS:
20           1.      David Torres is APPOINTED to represent the above defendant in this case
21   effective nunc pro tunc to June 19, 2020. This appointment shall remain in effect until further
22   order of this court.
23
24   IT IS SO ORDERED.
25
         Dated:     June 22, 2020                              /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
